Mr. JUSTICE STENGEL delivered the opinion of the court: In the probate proceedings involving the estate of Walter M. Dudek, deceased, the executor was represented by the professional legal corporation of Groble & Groble, Ltd., a Chicago law firm, and by attorney Joseph E. Boles of Joliet as local counsel. At the conclusion of the estate proceedings, Groble & Groble, Ltd., petitioned for an allowance of $12,000 fees to the corporation and for $1,500 to Boles for services rendered to the executor. The petition recited in considerable detail the work performed, most of which related to the 60 acres of real estate constituting the principal asset of the estate, and included an accounting of time expended, as follows: Probate Proceedings 129.5 hours Sale of Real Estate 49.25 " Sale of Pipeline Easement 6.00 " Defense and dismissal of specific performance suit. 10.00 " Participated as attorneys for defendant executor in suit to set aside deeds and .partition. 53.75 " Total 248.50 hours The petition stated that the reasonable fee, computed at the prevailing rate of $50 per hour, would be $12,225 and that attorney Boles requests an additional $1,500 for the services rendered by him, which services were alleged to be in addition to those performed by Groble & Groble. In brief, petitioners performed the customary probate services and also negotiated sale of a pipeline easement of $10,800; cleared title to and sold the real estate; participated as a party in two chancery proceedings involving disputes between heirs and legatees, one of which necessitated four days attendance at trial; and arranged for the sale of junk metal located on the premises. The total value of the estate was $174,352. Objections were filed to the petition, and the cause was heard by Judge John Verklan, who had also presided at the chancery proceeding to set aside deeds and for partition. The trial court entered a written order which included as findings, inter alia, the following: “5. That the attorneys for the executor have spent considerable time in the estate and both chancery proceedings, which time totaled 248.5 hours. 6. That the work performed was not highly complex, unusually difficult or novel although many of the transactions in regard to the probate proceedings, sale of real estate and sale of pipe line easement were more than routine matters and were advantagious [sic] to the estate. 7. That the executor was only a nominal party in said two chancery proceedings which did not substantially affect the estate proceedings and that her role therein was largely secondary and mainly to see that the real parties in interest could be facilitated and that the unusual amount of time expended by her attorneys in said chancery causes is not justified. 8. That said attorneys are experienced and skillful and acted in good faith. 9. That considering the size of the estate, the work done, the time expended and the aforesaid that the reasonable attorneys’ fee for the executor is the sum of $8,500.00.”  The petitioners have appealed, contending that the single fee allowance for both attorneys was inadequate and that the court erred in failing to award the full amount requested. Petitioners discuss at length the services they performed and the general rules governing compensation of attorneys. It would unduly lengthen this opinion to attempt to discuss their contentions in detail. Quite clearly, we are asked to reweigh the evidence and to substitute our judgment for that of the trial court. Such is not the function of the reviewing court.  The proper test to be applied upon appeal was set forth by this court recently in In re Estate of Weber (1980), 81 Ill. App. 3d 257, 258, 401 N.E.2d 245, 246, as follows: “The amount to be paid to an attorney for services rendered by him for an administrator or other personal representative has been held to be a matter peculiarly within the province of the probate court, and the fee is to be determined by the court in the exercise of judicial discretion. (In re Estate of Jaysas (1961), 33 Ill. App. 2d 287, 179 N.E.2d 411.)” In Weber, as here, the petitioners were not granted the full amount of the fees sought, and there, as here, they did not argue upon appeal that the fees allowed were contrary to the manifest weight of the evidence or were so palpably erroneous as to be an abuse of the trial court’s discretion. There, as here, we affirmed the trial court. Additionally, we note no inherent inconsistency in the trial court’s findings that the attorneys spent 248.5 hours as claimed, that they were experienced, skillful and acted in good faith, but nevertheless that the amount of time expended was not justified under the circumstances. We believe the trial court intended to dispel any possible inference that the attorneys for the executor purposefully expended an excessive number of hours or otherwise acted in bad faith. The court apparently concluded that, under the circumstances, the petitioners’ hourly rate computation should not be the sole determinant in arriving at a reasonable fee. See In re Estate of Brown (1978), 58 Ill. App. 3d 697, 374 N.E.2d 699; In re Estate of Parlier (1976), 40 Ill. App. 3d 840, 354 N.E.2d 32.  We cannot say that the trial court acted in abuse of its discretion in allowing fees of $8,500 for the executor’s attorneys. Accordingly, we affirm the order of the Circuit Court of Will County. Affirmed. ALLOY, P. J., concurs.